Mr. Justice NELSON
delivered the opinion of the court.
The question raised in this case came before us in the case of Van Allen v. The Assessors,‡ from New York, where the statute taxing the State banks was substantially like that of Illinois. We there held the tax unauthorized for the defect stated.
It was in that case attempted to be sustained on the same ground relied on here, that the tax on the capital was equivalent to tax on the shares, as respected the shareholders. But the position was answered that, admitting it to be so, yet, inasmuch as the capital of the State banks may consist of the bonds of the United States, which were exempt from State taxation, it was not easy to see that the tax on the capital was an equivalent to a tax on the shares.
We see no distinction between the two cases, and the judgment of the court below must be reversed, and the *463proceedings remanded, with, directions to enter a judgment affirming the decision of the board of supervisors.
Judgment accordingly.
Mr. Justice DAVIS took no part in the decision of this case.

 3 Wallace, 573, 581.